Citation Nr: 1125418	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-36 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bowel disorder, to include irritable bowel syndrome (IBS).


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 2006 to May 2009.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in part, denied the Veteran's service-connection claim for IBS.  The Veteran disagreed with this determination, and perfected an appeal as to that issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this issue must be remanded for further evidentiary development.

In essence, the Veteran contends that he has a current bowel disability that was caused by the removal of his gallbladder during his active duty military service.  The Veteran asserts that he has experienced constant diarrhea and abdominal pain from the time of his surgery to the present day.  See the Veteran's February 2010 Notice of Disagreement.  

The Veteran's service treatment records indicate that the Veteran underwent a cholecystectomy [gallbladder removal] on March 25, 2009 during his period of active duty military service.  Notably however, in-service treatment records also demonstrate that the Veteran complained of, and sought treatment for abdominal pain and diarrhea on a number of occasions prior to his gallbladder surgery.        See, e.g. the Veteran's Chronological Records of Medical Care dated on October 3, 2007 [noting complaints of intermittent abdominal pain and watery diarrhea]; March 20, 2008 [noting complaints of diarrhea, and hyperactive bowel sounds]; June 9, 2008 [noting complaints of stomach pain and purulent diarrhea 6-7 times a day for 7 days]; and March 9, 2009 [noting complaints of abdominal pain and diarrhea].  In fact, on his Report of Medical History upon entrance into active duty service, the Veteran noted he was on anti-diarrheal medication, and that he had an episode of runny stool just two days prior.  See the Veteran's July 20, 2006 Report of Medical History, pages 1 and 3.

The Veteran's post-service treatment records include multiple diagnoses for the Veteran's current bowel problems.  In July 2009, a QTC examiner diagnosed the Veteran with IBS based on the Veteran's reported history of diarrhea, and based on the medications he was taking at the time.  See the July 2009 QTC examiner's report, page 4.  The Veteran subsequently submitted a September 2010 examination report from Dr. I.D., who diagnosed the Veteran with "chronic diarrhea, IBD [inflammatory bowel disorder] versus IBS versus post cholecystectomy diarrhea."  See the September 9, 2010 report of Dr. I.D.  In February 2011, the Veteran submitted another report from Dr. I.D. indicating [without any explanation] that the Veteran's symptoms are now consistent with "post-cholecystectomy diarrhea."    See the January 31, 2011 letter from Dr. I.D.

Contrary to the Veteran's assertions to both VA and his post-service physicians, the Veteran's service treatment records appear to show that the Veteran's bowel problems may have preexisted his in-service gallbladder removal, and/or may have even preexisted his entrance into active duty service.  It does not appear that either the July 2009 QTC examiner or Dr. I.D. were aware of the Veteran's prior history of abdominal distress when they formulated their current diagnoses, which as noted above, include "post-cholecystectomy diarrhea."  Because the record is unclear as to the precise diagnosis of the Veteran's current bowel disorder, and because there is an open question as to whether the Veteran's bowel disorder preexisted, or had its onset in service, the Board believes the claim must be remanded so that a VA examination and opinion can be obtained.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request information regarding any additional treatment he may have received for his abdominal pain and bowel problems.  Thereafter, VBA should take appropriate steps to secure any medical treatment records so identified that are not already of record, to include updated VA treatment records, and associate them with the Veteran's VA claims folder.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  VBA should then schedule the Veteran for a VA examination to determine the current nature and etiology of his abdominal and bowel problems.  The Veteran's claims folder and a copy of this REMAND should be sent to, and reviewed by the examiner.  After a review of the Veteran's prior medical history, to include his service treatment records, the VA examiner should clarify the Veteran's specific diagnosis or diagnoses.  The examiner should then provide opinions with supporting rationale as to the following questions:

(a.) Does the Veteran have a current 
bowel disorder that preexisted his entrance into active duty service in October 2006?  The examiner should specifically comment upon the Veteran's July 20, 2006 Report of Medical History, and his subsequent in-service treatment records, highlighted above.  

(b.) If the Veteran does have a bowel 
disorder that preexisted his enlistment, did that disorder increase in severity beyond its normal progression during active duty military service?

(c.) If the Veteran's has a current bowel 
disorder that did not preexist service, is it as likely as not (i.e. probability of 50 percent or greater) that that disorder had its onset in, or is otherwise related to service, to include the Veteran's in-service gallbladder removal?

A report should be prepared and associated with the Veteran's VA claims folder.  A rationale for each opinion proffered should be included in the examination report.  If a requested opinion cannot be provided, the examiner should set forth the reasons, in detail, why such could not be rendered.  

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should readjudicate the Veteran's service-connection claim.  If the claim is denied, VBA should provide the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


